         Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

ADAMS COMMUNICATION & ENGINEERING )
TECHNOLOGY, INC.,                         )
                                          )
            Plaintiff,                    )
                                          )
v.                                        )                  Case No.: 8:19-cv-03131-GLS
                                          )
AEROVATION, INC.,                         )
                                          )
            Defendant.                    )
__________________________________________)

                     AEROVATION, INC.’S ANSWER TO COMPLAINT

       Defendant Aerovation, Inc. (“Defendant”), by and through its undersigned counsel,

Shulman, Rogers, Gandal, Pordy & Ecker, P.A., files this Answer and affirmative defenses to the

Complaint of Plaintiff Adams Communication & Engineering Technology, Inc. (“Plaintiff”) and

states as follows:

                                           As to Parties

       1.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.

       2.      Admitted in part and denied in part. Defendant admits that it is an Arizona

corporation. Defendant further states that its principal place of business is located at 7005 S.

Plumer Avenue, Tucson, Arizona 85756. Defendant denies the remaining allegations.

                                  As to Jurisdiction and Venue

       3.      The allegations in this paragraph are legal conclusions to which no response is

required. To the extent a response is required, the allegations are denied.

       4.      The allegations in this paragraph are legal conclusions to which no response is

required. To the extent a response is required, the allegations are denied.
         Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 2 of 9



       5.      The allegations in this paragraph are legal conclusions to which no response is

required. To the extent a response is required, the allegations are denied.

       6.      The allegations in this paragraph are legal conclusions to which no response is

required. To the extent a response is required, the allegations are denied.

                                    As to Factual Background

       7.      Admitted in part and denied in part.         Defendant admits that it entered into

Subcontract Agreement # 2015-AERO-001 with Plaintiff (the “Subcontract Agreement”) on or

around October 9, 2015. Defendant further states that it entered into a modification of the

Subcontract Agreement in 2017 (the “Modification”). The remaining allegations are denied.

       8.      Section I.3 of the Subcontract Agreement is a writing that speaks for itself, and

Defendant denies any interpretations of the writing that are inconsistent with its terms.

       9.      The Subcontract Agreement is a writing that speaks for itself, and Defendant

denies any interpretations of the writing that are inconsistent with its terms.

       10.     Section I.5.3.3 of the Subcontract Agreement is a writing that speaks for itself,

and Defendant denies any interpretations of the writing that are inconsistent with its terms.

       11.     The Subcontract Agreement is a writing that speaks for itself, and Defendant

denies any interpretations of the writing that are inconsistent with its terms.

       12.     Admitted.

       13.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.

       14.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.




                                                  2
         Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 3 of 9



       15.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.

       16.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.

       17.     Defendant admits receiving the communication described in this paragraph.

Defendant denies the remaining allegations.

       18.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.

       19.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.

       20.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.

       21.     The allegations in this paragraph reference a writing that speaks for itself, and

Defendant denies any interpretations of the writing that are inconsistent with its terms.

       22.     Defendant admits receiving the communication described in this paragraph.

Defendant lacks knowledge or information sufficient to form a belief as to the remaining

allegations; therefore, they are denied.

       23.     Admitted.

       24.     To the extent the allegations contained in this paragraph relate to Defendant, they

are denied.    As to the remaining allegations, Defendant lacks knowledge or information

sufficient to form a belief as to the allegations; therefore, they are denied.




                                                   3
         Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 4 of 9



        25.     To the extent the allegations contained in this paragraph relate to Defendant, they

are denied.    As to the remaining allegations, Defendant lacks knowledge or information

sufficient to form a belief as to the allegations; therefore, they are denied.

        26.     Denied.

        27.     Denied.

        28.     Denied.

        29.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in this paragraph; therefore, they are denied.

                                         As to COUNT I
                                       (Breach of Contract)

        30.     Defendant reasserts and incorporates by reference its responses to the allegations

contained in paragraphs 1—29.

        31.     The Subcontract Agreement is a writing that speaks for itself, and Defendant

denies any interpretations of the writing that are inconsistent with its terms.

        32.     The Subcontract Agreement is a writing that speaks for itself, and Defendant

denies any interpretations of the writing that are inconsistent with its terms.

        33.     Denied.

        34.     Denied.

        35.     Denied.

        This is a prayer for relief to which no response is required. To the extent that a response

is required, Defendant denies the allegations, denies any liability, and denies that Plaintiff is

entitled to any such relief.




                                                   4
         Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 5 of 9



                                         As to COUNT II
                                          (Negligence)

        36.     Defendant reasserts and incorporates by reference its responses to the allegations

contained in paragraphs 1—29.

        37.     Denied.

        38.     Denied.

        This is a prayer for relief to which no response is required. To the extent that a response

is required, Defendant denies the allegations, denies any liability, and denies that Plaintiff is

entitled to any such relief.

                                        As to COUNT III
                                        (Indemnification)

        39.     Defendant reasserts and incorporates by reference its responses to the allegations

contained in paragraphs 1—29.

        40.     Section I.15.1 of the Subcontract Agreement is a writing that speaks for itself, and

Defendant denies any interpretations of the writing that are inconsistent with its terms.

        41.     Admitted in part and denied in part. Defendant admits that it has refused to

defend or indemnify Plaintiff, but it denies that it had any obligation to do so. Defendant further

denies the remaining allegations.

        42.     Denied.

        This is a prayer for relief to which no response is required. To the extent that a response

is required, Defendant denies the allegations, denies any liability, and denies that Plaintiff is

entitled to any such relief.




                                                 5
         Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 6 of 9



                                 AFFIRAMTIVE DEFENSES

                                        FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

       Plaintiff’s claims are barred by the applicable statute of limitations.

                                       THIRD DEFENSE

       Plaintiff’s claims are barred by its own negligence, contributory negligence, and/or

comparative fault.

                                      FOURTH DEFENSE

       Plaintiff’s claims are barred by its own breach of contract.

                                        FIFTH DEFENSE

       Plaintiff’s claims are barred by the doctrine of partial performance.

                                        SIXTH DEFENSE

       Plaintiff’s damages are barred in full or in part by its failure to mitigate damages.

                                     SEVENTH DEFENSE

       Plaintiff’s claims are barred by the lack of sufficient notice.

                                      EIGHTH DEFENSE

       Plaintiff’s claims are barred by the doctrine of unclean hands.

                                       NINTH DEFENSE

       Plaintiff’s claims are barred by the doctrines of estoppel and waiver.

                                       TENTH DEFENSE

       Plaintiff’s claims are barred by release.




                                                   6
         Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 7 of 9



                                    ELEVENTH DEFENSE

       Plaintiff’s claims are barred by lack of causal connection.
                                     TWELFTH DEFENSE

       Plaintiff’s claims are barred to the extent they arise from the actions of a third party.

                                   THIRTEENTH DEFENSE

       Plaintiff’s damages, if any, were not caused by Defendant, but by another person or entity

for whom Defendant is not responsible.

                                  FOURTEENTH DEFENSE

       Defendant demands strict proof of all elements of liability, injury, causation, and

damages.

       Defendant reserves the right to amend or supplement this Answer and these affirmative

defenses as additional information becomes available through further investigation and

discovery.

       WHEREFORE, having answered Plaintiff’s Complaint in full, Defendant respectfully

requests that this Court dismiss Plaintiff’s Complaint with prejudice and award Defendant its

costs and fees, in addition to such other and further relief as deemed appropriate by the Court.




                                                 7
Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 8 of 9



                                  Respectfully submitted,

                                  SHULMAN, ROGERS, GANDAL,
                                    PORDY & ECKER, P.A.

                                                /s/
                                  Glenn C. Etelson, Bar No. 06760
                                  12505 Park Potomac Avenue
                                  Sixth Floor
                                  Potomac, MD 20854
                                  (301) 231-0956
                                  (301) 230-2891
                                  getelson@shulmanrogers.com

                                  Lane Hornfeck, Bar No. 20549
                                  12505 Park Potomac Avenue
                                  Sixth Floor
                                  Potomac, MD 20854
                                  (301) 945-9276
                                  (301) 230-2891
                                  lhornfeck@shulmanrogers.com

                                  ATTORNEYS FOR DEFENDANT
                                  AEROVATION, INC.




                              8
         Case 8:19-cv-03131-PWG Document 12 Filed 12/18/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 18th day of December 2019, the foregoing was served on all
counsel of record via the Court’s electronic filing system.



                                                                  /s/
                                                    Glenn C. Etelson
